﻿
Please convey, Sir, my warm congratulations to the President on his election to preside over the forty-third session of the General Assembly. I wish him luck and success in his high office.
As in previous years, my delegation will do everything possible to help the General Assembly achieve positive results.
I wish to thank the President of the forty-second session, Ambassador Peter Florin, for his successful contribution. He guided the Assembly's proceedings circumspectly and pragmatically and with a view to getting results.
This session begins in encouraging circumstances. When we met here 12 months ago the war between Iraq and Iran was claiming countless victims day after day. In Afghanistan an end to the human suffering was not foreseeable. In southern Africa, too, there was no cause for hope.
Today the weapons in the Gulf are silent. Negotiations have been begun between the warring parties. A year after its unanimous adoption by the Security Council, resolution 598 (1987) has been accepted by both parties to the conflict as a basis for a cease-fire. In Afghanistan the Geneva agreements, likewise achieved with the decisive assistance of the United Nations, created the conditions for the withdrawal of the Soviet troops. Fifty per cent of those troops have already left the country in accordance with the terms of the agreements.
Following his talks in southern Africa the Secretary-General has expressed his confidence with regard to the implementation of Security Council resolution 435 (1978).
None of this progress has simply fallen into the world Organization's lap. These achievements are the outcome of a favourable change in the international climate and are the product of the manifold efforts of the principal organs of the United Nations, above all its Secretary-General, Mr. Perez de Cuellar.
The Secretary-General has said that serving the cause of peace is worth the maximum personal endeavour. He is making that endeavour and we all, the Members of the United Nations, are grateful to him for it. He has proved wrong those who had doubts about the United Nations. He encourages all who seek to strengthen its peace-promoting role.	.
The Federal Republic of Germany has actively supported the United Nations and its Secretary-General.
As a non-permanent member of the Security Council, we have worked constructively for the implementation of Security Council resolutions 435 (1978) and 598 (1987). After the adoption of resolution 598 (1987) we kept in touch with both parties to the conflict, calling upon them to accept and implement it. I appeal to Iraq and Iran to conduct the negotiations with a will to make compromises and to achieve a comprehensive, just and honourable peace settlement. 
In Afghanistan the withdrawal of the Soviet troops opens up the possibility of a new political beginning in that country. This opportunity should be seized by all concerned, like the European Community, the Government of the Federal Republic of Germany is ready to provide substantial humanitarian assistance in the process of repatriating and reintegrating the millions of refugees and, given the right domestic conditions, to contribute to Afghanistan's reconstruction.
Major progress has also been achieved towards a settlement of the conflicts in southern Africa. Important forward steps have been taken. The South African troops have left Angola. Negotiations are under way for the withdrawal of the Cuban troops. We have come a good deal closer to Namibia's independence. Security Council resolution 43S (1978) has always been and remains the only viable route to this goal. As a member of the Contact Group, my Government offers its good offices in seeking the implementation of that resolution.
Developments have also been favourable in other parts of the world.
In Cambodia the contours of a peace settlement are beginning to appear.
Talk between the Governments of South Korea and North Korea now seem to be within the realm of the possible.
In Central America the continuing cease-fire can facilitate dialogue between the conflicting parties so that democracy may be firmly established.
A peaceful settlement of the conflicts in Western Sahara and between Libya and Chad is moving nearer.
Representatives of the two ethnic groups in Cyprus are negotiating on the island's future.
 · 
The Middle East is still a source of concern. Negotiations are still not in sight, although the Palestinian uprising in the occupied territories shows that the status quo is untenable. An international conference on the Middle East is and remains the appropriate framework for the necessary negotiations on a peace settlement that will enable the Palestinian people to exercise their right to self-determination and guarantee the right of all States in the region, including Israel, to exist within secured borders.
We wish sorely-tried Lebanon a peaceful solution to its problems based on sovereignty, unity and national reconciliation.
If we want to secure peace world-wide once and for all we must strengthen the forces of peace. This means, first of all, that we must strengthen the United Nations. To achieve this we must continue the successful endeavours to bring about internal reforms. What we need above all is full implementation of the Charter. We are prepared to consider seriously proposals aimed at enhancing the peace-promoting powers op our Organization. This is also the objective of our initiative for preventing conflicts which has been put before this session of the General Assembly for final approval. We deem it essential that the United Nations be in a position to act before a conflict actually breaks out.
The kind of peace we pursue can be based solely on the rule of law. It must derive from the right of self-determination of nations and from the civil, economic and social human rights enshrined in the International Covenants on Human Rights adopted by the United Nations. There is a growing awareness that all public power comes up against its absolute limit in human rights. Respect for human rights is not only an internal affair, within the framework of the Conference on Security and Co-operation in Europe ÍCSCR) process those rights have become a central issue.
One of the most blatant mockeries of human rights and manifestations of disregard for those rights is the system of apartheid in the Republic of South Africa. We demand the abolition of this un-reformable system. We demand the release of Nelson Mandela, Eric Molohi and all other political prisoners in South Africa. We demand the lifting of the ban on the African National Congress of South Africa (ANC) and all other organizations of the black
majority so as to open the way for a peaceful national dialogue. Let there be no doubt about it; we will not be prohibited from helping anti-apartheid organizations.
The chairman of the largest single trade union in the world, the Metal Workers' Union in the Federal Republic of Germany, has drawn up a catalogue of minimum standards for labour relations to be respected by the South African subsidiaries of German companies. They afford South African unions and workers, irrespective of their colour, the same claim to social justice as their colleagues in the Federal Republic of Germany. Large German companies have promised to apply these minimum standards in South Africa. From this rostrum I appeal to all trade unions and all firms to follow this example.
The rule of law implies absolute respect for international law. That respect is the foundation of policies that are geared to negotiation and agreements rather than to the threat or use of force. The rule of law implies protection of and respect for minorities, be they religious, national or ethnic minorities. All such minorities have a right to develop their identity, to cultivate their language and to live according to their cultural traditions and to exercise their religion, while enjoying equal political and legal rights.
The rule of law is menaced by international terrorism. The international community must oppose terrorism, which is hostile to human dignity and any human order, with still greater determination.
The rule of law implies joint efforts to combat drug trafficking. This is an increasingly urgent international problem which can only be solved through the joint efforts of all governments. My Government hopes that the deliberations of the forthcoming diplomatic conference in Vienna will lead to a United Nations convention to combat illegal drug trafficking. This could mean considerable progress. 
We can look to the future with confidence. The community of nations is showing greater respect for the rule of law. There is a growing willingness to resolve even the most serious differences by negotiation. This indicates a fundamental change in international relations. The core of these changes is in the attempts by West and East to place their relations on a new foundation. One of the reasons why the world Organization has been able to achieve progress in the peaceful settlement of conflicts is that West and East have increasingly been co-operating to this end. It has become obvious that West-East confrontation must not be carried over into the third world but must, where it arises, be defused step by step and, as far as possible, be resolved through dialogue and co-operation.
The progress of the European Community is one of the promising world trends. By creating a community of 12 European democracies we have won a victory over national egoism, power politics and prejudice. It is the greatest and finest victory in the history of Europe. It has not cost a single human life, yet it is winning us the future.
Franco-German friendship and co-operation are at the core of this future-oriented development. The European Community is the most advanced association of sovereign States to date. The dynamism and attractiveness of our Community are growing constantly. The European Community has committed itself to free world trade and world economic co-operation. It is becoming a driving force of growth not only for ourselves but for the world economy as a whole. This makes us resolute opponents of protectionism.
The growth potential of the single market and of the common social and monetary area will make the European Community even more capable of developing a world economic partnership with the North American democracies and Japan. By increasing our economic strength we can also increasingly promote the development of the third world. The larger European market will be able to absorb even more products from the third world.
As the Lomé Conventions, our agreements with the Mediterranean area and our co-operation agreements with the Association of South-East Asian Nations, the States of Central America and the Gulf Co-operation Council show, the European Community is already a major partner of the countries of the third world. This co-operation takes place on the basis of equal rights.
The powerful growth of the European Community creates a considerable opportunity for the development of West-East relations. The task now is to plan the architecture of the whole of Europe, from the Atlantic to the Urals. The more the Soviet Union pursues the process of opening itself internally and externally, the more capable it will become of co-operation with the West and the East. We want this reform policy to prove successful. Europe's future lies not in hoping for, let alone seeking, the destabilization of the other side, but rather in co-operation and productive competition.
The manifold forms of co-operation will determine the architecture of the peaceful order in Europe or, as it also can be termed, the common European house.
The ensuing interdependence will enhance mutual confidence and make for greater stability. This new order must not be characterized by fences, but by open doors, by freedom of movement for people, for ideas and goods, as well as respect for human rights.
One of the pillars of the European structure is and will remain the European Community oriented towards openness and co-operation. We know that Europe is more than the European Community. President Mitterrand put this most impressively in his historic speech in Aachen in 1987. As a result of increasing co-operation, of genuine détente and of disarmament, the military elements will lose significance in the West-East relationship, whereas political, economic, ecological and cultural co-operation will gain in importance.  Thanks to this development. West and Fast will derive a fresh potential which can he used not for disarmament but for the advancement their own societies and for co-operation with the developing countries.
The change for the better in the whole of Europe derives energy from the revival of our continent's identity. That identity emanates from our common European history, Europe's glories and aberrations, its common culture - to which all European nations have made major contributions, and from the awareness of our mutual responsibility for the future of our continent and for peace and development in the world. Decades of separation have not made two Europes out of one Europe; decades of separation have not made two German nations out of one German nation. The German people in the heart of Europe, having often been in conflict with its neighbours, has learned its lessons from history. Both German States are meeting their responsibility for peace in Europe, including through mutual co-operation. 4hat benefits all Europeans.
Through our membership of the European Community and the Atlantic alliance, we Germans in the Federal Republic of Germany have responsibly used the freedom we regained after the Second World War. We have established the strongest imaginable bond States can have: the bond of common values. Our commitment to peace in Europe also led us to conclude treaties with the Soviet Union, the Polish People's Republic and Czechoslovakia, and to conclude the Basic Treaty with the German Democratic Republic, united, too, to our active participation in bringing about the Final Act of Helsinki and in the process of the Conference on Security and Co-operation in Europe (CSCE). We regard the development of our relations with the Soviet Union, which are of crucial importance to us, as playing a key role in improving the overall West-Fast relationship. Chancellor Helmut Kohl's forthcoming visit to the Soviet Union will serve that purpose. 
We have been nailing for a peaceful order in Europe ever since the Atlantic alliance presented its Harmel report in 1967. For a long time we received no answer to this proposed grand design for a better Europe. The policy initiated by General-Secretary Gorbachev in the Soviet Union can turn the design contained in the Harmel report into reality. This new policy in the Soviet Union meets not merely with a favourable but with a constructive response from us. We all have a responsibility to use every opportunity to bring about a change for the better. The distinct improvement in United States-Soviet relations indicates the opportunities arising there from.
The Final Act of Helsinki marks the course towards a peaceful order in Europe in which states with different political and social systems can live together in peaceful competition without fear of one another. By seeking to establish such a peaceful order in Europe, the Federal Republic of Germany is complying with the mandate of its Constitution, the Basic Law, which is to serve the cause of peace in Europe and to overcome the separation of our indivisible nation. Our efforts to achieve the early conclusion of the Vienna follow-up meeting with the adoption of a substantive and we11-balanced final document should bring us another step forward towards a European peaceful order.
We are today confronted with the task of protecting mankind from the dangers which man himself has created. Technological development leaves in our hands the decision whether we create a better and more humane world or we perish. The responsibility not only for ourselves but for all future generations must determine our policies, our thinking and our actions. 
In view of the danger of nuclear annihilation, the disarmament process had to begin with nuclear disarmament. In this connection the Treaty on intermediate-range nuclear forces represents a breakthrough of fundamental importance since till now arms have only been limited. Now, for the first time, a whole class of weapons is being eliminated. The global elimination of Soviet and United States intermediate-range nuclear weapons must be followed by radical measures with regard to nuclear, chemical and conventional weapons. Reducing the strategic nuclear forces of both super-Powers by half must become a reality.
The shocking pictures of the consequences of the use of chemical weapons prompt me to appeal to all participants in the Geneva Conference on Disarmament to bring the now-far-advanced negotiations on a global ban on such weapons to the earliest possible conclusion. Only a world-wide convention ensuring the verifiable prevention of the manufacture, storage, transfer and use of chemical weapons can free mankind from the scourge of these cruel weapons for all time. My Government is playing an active part also in efforts to strengthen all instruments which can be utilized to prevent the use and proliferation of chemical weapons even before a global ban is in force. We welcome President Reagan's initiative calling for a conference of the signatories of the 1925 Geneva Protocol. While pursuing all these efforts, we must devote our entire energy to the task of achieving a global ban as the priority objective.
In the field of conventional arms our aim is to remove superiority and imbalances by means of asymmetrical disarmament. We want to create conditions in Europe in which neither side will still be capable of launching an attack on foreign territory. Large-scale offensive options do not feature in our Western concept. True conventional stability and further confidence-building require also consensus on the question of the defence philosophy underlying the policies. We seek а consensus on the functions to be given to both sides' forces. This must cover their size, equipment and command principles. I appeal to all concerned, to all the participants in the CSCE, to adopt before the end of October 1988, together with this final document of the Vienna CSCE follow-up meeting, a mandate for the commencement of negotiations on conventional stability. The time is ripe; all must now live up to their responsibility. 
Unlimited armaments do not create unlimited security, but balanced and mutual disarmament can help create more security. That is why disarmament and arms control are just as much an integral part of the security policy of the Atlantic Alliance as our defence efforts.
In the nuclear age war must be made un-wageable once and for all. New thinking requires that over the net of deterrence - the safety net of the ultimate ratio - an additional net of new, co-operative structures of military security be created which will reduce the enormous risks of exclusive reliance on deterrence.
Being realists, we know that we cannot base today's security on hopes for tomorrow. But, being men of action, meeting our responsibility for the future, we must today already create the foundations for our future security, foundations which must be broader, more solid and stronger than the ones on which peace has been based up to now.
Mankind's future is not threatened by war alone. There is a growing danger of man's destroying his own sources of life on this planet. We are faced with the task of preserving our natural sources of life and pressing ahead with the development of the third world. The two are closely intertwined. At present the world's population is more than 5 billion; soon it will be 6 billion. According to the World Bank statistics, about one billion people live in absolute poverty.
The industrial countries - all industrial countries; not only those in the West but also the socialist States - have a duty to act together. We must use our economic, scientific and technological potentials in order to render development possible and to preserve the world's natural sources of life. This presupposes the development of new forms of transport, new sources of energy, new materials and new production methods. It is on this and not on the development of new and ever more terrible weapons of mass destruction that the energy and the technology of industrial countries must he concentrated. What the nations of the third world need from industrial countries is not weapons but help for their development. I repeat my proposal that the United Nations record exports of weapons in a register. I welcome the Soviet Union's support for this proposal as expressed yesterday.
The purpose is also to satisfy the basic needs of hundreds of millions of people in the developing countries. Time and again, at ever shorter intervals, catastrophic food shortages occur which pose a challenge to mankind's solidarity and willingness to help. But humanitarian assistance alone cannot solve the problem. In spite of some favourable trends this year - the world economic situation having improved more than expected - we must admit that poverty in the third world is growing and the debt burden is growing. True, the gross domestic product increased in the developing countries as well last year, bat in many instances this improvement is being negated by population growth. Investments for the future are impeded by debt-servicing commitments.
In 1987 the debt-servicing payments of developing countries exceeded incoming funds by $15 billion. In such circumstances it is impossible for these countries to increase their economic potential.
The situation is particularly serious in the sub-Saharan countries. My Government supports the programme of action adopted at the special session of the General Assembly on Africa. 11 had previously cancelled about 2.9 billion marks of the debt owed by 20 of these countries. It has also announced its readiness to write off debts worth about 2.3 billion marks for six more African countries that are not among the least developed countries and are prepared to implement adjustment and reform programmes in collaboration with the International Monetary Fund and the World Bank. 
All donors should include in their official aid to the poorest countries a large grant element. We intend to increase the grant element of our financial co-operation with the developing countries overall. Our development assistance to the least developed countries is already being provided in grant form
My Government also proposes that initial, tangible debt-servicing relief should be afforded within the scope of the Paris Club rescheduling operations. It has also decided to broaden and considerably ease the terms of our bilateral financial co-operation with our partners in the third world.  We expect the commercial banks too to increase their commitment in the developing countries. Many of the newly industrializing economies as well are suffering from the consequences of their heavy foreign debts. Here, too, the commercial banks in particular are urgently called upon to provide the funds necessary to ensure the economic development of these countries. Such funds will not bring any long-term benefits, however, unless the recipients carry out effective adjustment programmes which create suitable conditions. We hope that the new Multilateral Investment Guarantee Agency will also be conducive to this process.
It remains indispensable to secure free access for developing countries to the markets of industrial countries. The main problem here lies in non-tariff trade barriers. These must be removed in the course of the ongoing Uruguay Round if the concept of free world trade is not to lose its credibility. In the first six months of this year our imports from developing countries increased by over 5 per cent, while corresponding exports are down by more than 8 per cent.
In their joint efforts to promote development the industrial and developing countries must make sure that those very efforts do not themselves become one of the factors causing the destruction of the environment. The principle still to be observed is that the industrial countries, when investing in developing countries, should submit to the standards that apply at home.
The idea of introducing an international criminal law for crimes against the environment, which is being considered by the Committee on Crime Prevention and Control, is right. We must prevent large parts of the third world being turned into poison-garbage depots of the northern over-consumption societies as a result of criminal transport practices, but also as a result of exploitation of the financial distress of some developing countries. The political and economic colonialism of the past must not now be followed by poison-garbage colonialism.
There is more to the relationship between development and ecology than that, however. Many developing countries, owing to their economic plight, are compelled to over-exploit their natural resources. 
The economy-ecology relationship must be made one of the main items of the agenda in the North-South dialogue. The violation and destruction of nature is much the same as the violation of human rights. The damage caused in one country is the concern of all- Who would still dispute that this has long since become a task of world domestic policy? For this reason, all German development projects are thoroughly examined as to their compatibility with the environment. Such a review should be carried out as a matter of course in the context of all development co-operation between North and South.
The extent of the danger to which we are all exposed is obvious from the changes in the world's climate. The gap in the Earth's ozone layer is constantly widening. A commission appointed by the German Federal Republic Parliament came to the conclusion that a catastrophic deterioration of the Earth's climate can be avoided only if the present international agreements are drastically tightened up in the next few years and if the aerosols causing the damage to the ozone layer have been almost completely removed by the year 20Ü0,
Over the past 20 years more than 3 million people have lost their lives as a result of natural disasters all over the world. More than 800 million people have suffered as a result of such disasters and damage to property has exceeded $23 billion. The forty-second session of the General Assembly quite rightly proclaimed the last 10 years of the century the decade for disaster prevention.
The number of disasters afflicting mankind that do not have natural causes but are nature's reaction to its maltreatment by man is increasing all the time. The repair of damage resulting from such disasters must be complemented by preventive measures designed to ensure their early detection and mitigate their consequences. We already have the science and technology to achieve this, if only we can pool our efforts. This is a dictate of political and economic reason and applies to all members in the community of nations. The international community as a whole is responsible for the state of the Earth, which has been entrusted to us for safekeeping. The consequences of any aberrations affect us all.
Genetic engineering will soon give man the power to change himself. This poses the question of our self-perception as human beings, a question which no congress of biogenetic engineers, no State, but only mankind itself can answer. It therefore needs to be dealt with by the United Nations. Let us bring together the best and the wisest citizens of all nations so that they may tell us where man should set his own limits if he is not to betray himself, if he is not to abandon his dignity, his uniqueness.
We must set our minds to that task. It, too, calls for a new approach. The scientist accepts as a matter of course that there is a complex interdependence, an interaction of different elements and processes. Similarly, politics too must now be understood as the interaction of quite different people, States and systems with but one framework for their actions, the biosphere in which we live, and with one dimension of responsibility, which extends far beyond our age, embracing the survival of mankind and the fate of the whole of creation.
Let us erect a barrier against the maltreatment and destruction of creation. Because we all depend on the success of these efforts, we all depend on one another. While dependence compels all of us to desist from trying to dominate others, to desist from an arms race and to reject the arrogance of power and the egoism of the stronger.
West and East, North and South, must channel their energies into a new responsibility for this planet and for the future of mankind. We must no longer ask what our neighbours are doing to protect the Earth. We must ask what we ourselves can do, what can we do together. We need not despair in the face of this responsibility, which is unique in the history of mankind. We have no reason to be faint-hearted or despondent. As we face up to our responsibility for the future our best allies are the nations themselves. The people wish to live, they wish to live without fear; they wish to live without want. They will no longer allow themselves to be made objects of exploitation, oppression and power politics. They demand the chance to exercise their human rights, their civil, economic and social rights. The people are determined and inspired by the idea of their inalienable human dignity, the idea of freedom and the idea of peace. Nothing is more powerful than an idea whose time has come. The time has come. We must act now.
